DETAILED ACTION
Response to Amendment
The amendment of November 23, 2021 is considered herein.
Claims 1, 4 and 6 have been amended.
Claims 11-15 have been cancelled.
Claims 1-10 are considered on the merits herein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 and 7-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by CAPELLI (US Patent 8,312,693).
Regarding claim 1, CAPPELLI teaches a roof integrated solar power system (“photovoltaic roof” of the abstract) comprising: 
a row-and-column array of solar modules (shown in figures 8, 9 and 14-20 as a plurality of rows of modules 10/10a/10b/10c) positioned on a roof deck (Asphalt or bituminous tiles, as in those of 10/10a/10b/10c at c. 5, l. 26-31 are known to be installed on roofs as shingles which are inherently present on a solid roof surface interpreted to read on the roof deck.  Moreover, CAPELLI teaches at c. 6, l. 33-38 the tiles are to be installed on the roof “T” as shown in figure 8, making clear the installation of the modules of CAPELLI on a roof deck either directly or indirectly when the roof deck is below the roof “T”.), the row-and-column array of solar modules (wherein the array of modules 10/10a/10b/10c is shown to be a grid as in figures 14-20 and installation of the tiles or modules 10 as in c. 7, l. 11-32 would 
wherein each solar module (10/10a/10b/10c) of the plurality of solar modules (clear from the array fabricated as shown in figures 8, 9 and 14-20) comprises: 
an upper surface (the base portion 1 of figure 2 provides the upper surface on which the modules of figure 1 is installed, c. 6, l. 11-14) that faces away from a roof when the solar module is installed (wherein the installed module 10/10a/10b/10c is shown installed and outward facing toward the sun in figures 14 and 15); 
a solar panel (2 “photovoltaic module” wherein module reads on the panel of the instant claim based on module’s plurality of solar cells 2a of figure 1) on the upper surface (1, figure 2) bearing a plurality of solar cells (2a, c. 5, l. 51-58); and 
edge portions of the solar module (10/10a/10b/10c) located to the sides of the solar panel (wherein the edge portions are on the left and right of the cells 2a, of figure 3, such as the component 4 on the right and the section comprising components 5 and 7 on the left as shown in figures 1 and 3); 
wherein each solar module (10/10a/10b/10c) comprises a frameless solar module (c. 6, l. 33-38 teaches installation of the modules or tiles 10 using small metal portions 40 of figure 6, as in figure 8, but does not utilize a frame for installation of the tile directly riveted to the roof, reading on a frameless module); 
the plurality of solar modules (10/10a/10b/10c) being secured to the roof deck (c. 6, l. 39-46, wherein securing details the use of riveting the modules or tiles 10/10a/10b/10c to the roof) with the upper surfaces of the solar modules facing away from the roof deck (cells 2 are shown to be exposed to 
a first electrical component (5, “connecting means”, wherein the connecting means electrically connects adjacent modules as discussed in c. 7, l. 33-38) secured to the upper surface (shown in figures 1-3 to be on the upper surface of the tile 10/10a/10b/10c) of each solar module within at least one of the edge portions of the solar module (wherein the edge portions are defined above to be that on each side of the cells 2a as shown in figure 1 explicitly, and implicitly in figures 8, 9 and 14-18); 
2wherein the first electrical component (5) is secured along an edge portion of the solar module (as shown in figure 1); electrical cables (the wiring attached to component 5 of figure 1) configured to couple the electrical components of solar modules in each column of solar modules together to aggregate the electrical energy produced by each solar module of the column (taught in c. 7, l. 33-38); 
a first and a second access panel (wherein a covering 30 is interpreted as the access panel as it is shown in figures 19 and 20 to provide the desired covering of the electrical components.  Presence of the access panel on each module would inherently and necessarily occur to protect the electrical connections 5 on each module and is shown to occur at the end of each module in figure 20, rendering first and second panels) in the form of a protective cover strip (c. 7, l. 41-45);


	Regarding claim 2, CAPELLI teaches the use of a flexible base (c. 5, l. 55-57) with rolled modules (2, c. 5, l. 50-55, wherein rolled components need be inherently flexible) rendering a desirably flexible module with flexible panels therein.

Regarding claim 3, CAPELLI teaches installation of the tiles to the roof “T” directly in figure 8, as discussed in c. 6, l. 24-29.

	Regarding claim 7, CAPELLI teaches the use of access panels (30, protective covers) on adjacent modules in figures 19 and 20.  These panels are taught to provide protection to the electrical means in c. 7, l. 41-45.


	
Regarding claim 9, CAPELLI teaches the attachment of the access panels (30) via screws (c. 7, l. 41-45) which are interpreted to be capable of being unscrewed, fulfilling the claim as written regarding removability. However, the term removable does not structurally distinguish the access panel from the prior art but rather only provides an intended use or desired function for the access panel (See MPEP 2144.04 (IV)(C) also wherein it would be obvious to make the components separable or removable for that purpose). MPEP 2114 supports this position detailing the manner of operating the device does not an apparatus claim from the prior art.   
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CAPELLI, in view of KALKANOGLU et al (US 2011/0132427).
	Regarding claim 4, CAPELLI teaches the presence of electrical components (5) on every module (10/10a/10b/10c) as shown in figures 9 (as circled) and 14-20.  Moreover, while CAPELLI teaches the electrical components to be where electricity is extracted from the module for connection (c. 5, l. 51-66), CAPELLI is silent to the use of a junction box as the electrical component.

	KALKANOGLU et al teaches a roofing power system with interconnected parallel rows of modules in figures 3 and 4 and paragraph [0008], as in CAPELLI.  KALKANOGLU et al teaches the use of 

	It would have been obvious to one of ordinary skill in the art to utilize a junction box as the electrical means of CAPELLI, as in KALKANOGLU et al, so as to enable extraction of the electricity generated from the module and connectivity between modules.

	Regarding claim 6, CAPELLI teaches the presence of electrical components (5) on every module (10/10a/10b/10c) as shown in figures 9 (as circled) and 14-20.  Moreover, while CAPELLI teaches the electrical components to be where electricity is extracted from the module for connection (c. 5, l. 51-66), CAPELLI is silent to the use of an inverter as the electrical component.

KALKANOGLU et al teaches a roofing power system with interconnected parallel rows of modules in figures 3 and 4 and paragraph [0008], as in CAPELLI.  KALKANOGLU et al teaches the use of electrical components (120/320a/b) for enabled connections, as shown in figure 1.  KALKANOGLU et al teaches the use of a micro-inverter for electrical interconnection to allow for photovoltaically-generated electrical power to be useable (either on-site, stored in a battery or interdicted into the grid) in paragraph [0106].

It would have been obvious to one of ordinary skill in the art to utilize the micro-inverter of KALKANOGLU et al, as the electrical means of CAPELLI, so as to enable the electricity generated by the solar cell system to be useable.
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CAPELLI, in view of KALKANOGLU et al, and in further view of HAN et al (US PG PUB 2011/0058337).
Regarding claim 5, while KALKANOGLU et al recites the use of a junction box as the electrical components of the claim, modified CAPELLI is silent to the use of a smart junction box.

HAN et al teaches the use of a junction box for connection between solar cells within a module, as discussed in the abstract, just as in KALKANOGLU et al.  HAN et al further details the use of a smart junction box that enables easy manipulation of the connections between solar modules within an array in the abstract.

It would have been obvious to one of ordinary skill in the art to utilize a smart junction box, as in HAN et al, for the junction box of modified CAPELLI so as to enable the ease of operation of connected modules during use in a solar cell array.
Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CAPELLI.
Regarding claim 10, CAPELLI shows the attachment of longer covers (30, access panels, lower side of figure 20 which shows covers extending over multiple modules) and individual covers (30, access panels, of figure 19) which would seemingly abut, all providing the same weatherproof covering protection.  The use of overlapping of the components is a matter of engineering design, does not change the utility of the cover and is not critical but is rather a design choice by the designer and within the ambit of one of ordinary skill to conceive.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependents have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  While the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                         
2/24/2022
/BETHANY L MARTIN/Primary Examiner, Art Unit 1721